Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It should be noted that the verbal notice of allowance on 08/09/2022 has been withdrawn since a new prior art has been found during the prosecution.
Claim Rejections - 35 USC §112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitations of "the detected insertion blade.”   However, the references in the claim to "the detected insertion blade” when there is no previous reference in the claim to "a detected insertion blade” creates uncertainty as to what the claim is referring to. A lack of antecedent basis results in indefiniteness, unless the scope of the claim could be reasonably ascertained by a skilled artisan.
			Claims Rejections - 35 U.S.C 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matier, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a program causing a computer to “detect...; and perform...” wherein the program appears not to be stored on a physical or tangible farm.  In this case, the program is stored on a computer readable medium, however, the program is not executed by one or more computers for “detecting... and performing.” Because the claim does not fall in to one of the four categories of invention as defined in MPEP 2106, the claim is not eligible for patent protection and should be rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bosworth, III et al., (herein after “Bosworth, III”) (US 2017/0015537 A1).
Regarding claims 1, and 7-10, Bosworth is directed to a lifting fork positioning system, comprising: a processor (550) that executes instructions to perform various functions, the performed functions include the functions of: operating one or more fork length detectors (478) to detect a horizontal length of the support surface (195) of the lifting fork (190) (Figures 2A-2C, and 3C; paragraph 0076); determining “how close the tip (193) of the lift fork (190) is to front faces (914) and/or (994) of the load (900), and a length measurement indicative of how close the tip (193) of the lift fork (190) is properly positioned within a fork receiving location (992) of a pallet” (paragraph 0071).  Thus Bosworth, III suggests a face determination as claimed.
It would have been obvious to change the length of forks in the prior art to the shape of the blades recited in the claim at issue would not modify the operation of the prior art device.  The change of shape would not have prevented the operation of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bosworth’s lifting fork positioning system as discussed herein above for the advantage of positioning the lifting forks in such a way that the lifting forks face the inserted surface of the load pallet, and that the lifting forks are properly positioned within the receiving location of the pallet.
Regarding claim 2, Bosworth suggests that the facing determination based upon whether the horizontal length of the horizontal portions of the forks are properly positioned within the receiving location of the pallet (see at least paragraph 0024).
Regarding claim 3, Bosworth teaches the processor (550) configured to execute the instruction stored in the storage (560) (Figure 3A; paragraphs 0059 and 0060) for performing various functions, one of which is exchanging the data between the sensor device and the console device (600) where the storage (560) stores sensor data.
Regarding claim 5, Bosworth teaches that the processor (550) is coupled to the storage (560) to execute the control routine (540) for causing the processor component (550) to perform a variety of functions, one of which is determining the distance between the location of the distance sensor (479) and to a surface of an object (914) and/or a surface of an object (994) (see at least paragraphs 0065, and 0098).  
Regarding claim 6, Bosworth teaches that the lifting fork positioning system includes the sensor device (400), which is attached to the vertical portion of the lifting forks (190) (Figures 2B-2D; paragraph 0055).
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bosworth, III (US 2017/0015537 A1) and in view of Hayashi et al. (JP 2015101113 A).
Nothing in Bosworth is related to “at least one processor is configured to execute the instruction to output a warning on the basis of vehicle information indicating a steering angle of a vehicle in which the vehicle-mounted is mounted, when the control unit determines that the insertion blade faces the insertion surface.”
Hayashi disclosed “a loading mechanism (3) that moves the fork (31) inserted into the insertion hole of the pallet on which the load is placed” (see First Embodiment).  In Hayashi, the controller (75) outputs a warning (e.g, notification unit 83 of the buzzer notifies the periphery of the forklift 1 that the steering wheel return control is performed with the start of the steering wheel return control (see Second Embodiment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bosworth’s lifting fork positioning system as discussed herein by substituting the teachings as taught by Hayashi for the advantage of generating a warning if the forklift changes its direction to its original direction.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667